Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Arguments/Remarks/Amendments
Applicant’s arguments, filed 05/23/2022, have been fully considered and are persuasive.  The rejections of the previous office action have been withdrawn and supplemental amendment filed 5/23/22 has been entered. 
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the first reservoir, second reservoir and a single electronic control, configured to independently modulate the first time- coded plume and the second time-coded plume. (claim 1) must be shown. No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 6 - 8, 10, 14, 15, 17, 18, 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The original disclosure does not have support to show Applicant had possession of the system for emitting vapor including a first and second reservoir, and a single electronic control configured to independently modulate the first time-coded plume and also the second time-coded plume.
Claim Rejections - 35 USC §103
In the event the determination of the status of the application as subject to AIA  35 USC 102 and 103 (or as subject to pre-AIA  35 USC 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 USC 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 US 1,148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 USC 103 are summarized as follows:
1.    Determining the scope and contents of the prior art.
2.    Ascertaining the differences between the prior art and the claims at issue.
3.    Resolving the level of ordinary skill in the pertinent art.
4.    Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 USC 102(b) (2) (C) for any potential 35 USC 102(a) (2) prior art against the later invention.
Claims 1 - 7, 9 - 18 and 20 are rejected under 35 USC 103 as being unpatentable 
Burt et al. (US PGPUB 2013/0079733 A1; hereinafter "Burt"), in view of HOEY et al (US PGPUB 2011/0077628 A1 hereinafter "HOEY").
Regarding Claim 1; Burt teaches a system for emitting a vapor into an environment, comprising:
 comprising a contained first liquid (figures 10 and 16 a first body element 40, “containing a quantity of the treatment composition in a fluid form” also see paragraphs 0118 and 0126);
comprising a contained second liquid (figures 10 a second body element 50, “containing a quantity of the treatment composition in a fluid form” also see paragraphs 0118 and 0126);  
 an automated dispenser [paragraph 0024], configured to dispense the first liquid from the first into the environment (figures 20 A - J “an air-treatment means which is used to provide a volatile material to the ambient environment of the device” also see paragraphs 0038 and 0142), each as a vapor in a first time-coded plume (figure 20M, also see paragraphs 0052 and 0144), and the second liquid from into the environment as a vapor in a second time-coded plume (figure 20M, also see paragraphs 0052 and 0144), wherein the automated dispenser (figure 36 also see paragraphs 0024 and 0099) has at least one state in which neither the first time-coded plume nor the second time-coded plume is not emitted (figure 36 and also see paragraphs 0052 and 0164); and a10n electronic control (figure 37 “the controller means 168, which may include one or more electronic components” also see paragraphs 0127,0165), configured to independently [see paragraphs 0165 and 0170] modulate the first time-coded plume (figure 36 also see paragraphs 0144 and 0164) and the second time-coded plume (figure 20M, also see paragraphs 0052 and 0144). 
Burt fail to teach, a first reservoir, and a second reservoir.
However, Hoey teaches, A first reservoir (figure 2 the first reservoir 120 also see paragraphs 0086 - 0087), and a second reservoir (figure 2 the second reservoir 160 also see paragraphs 0086 and 0087).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to use Hoey‘s reservoirs within Burt’s system in order to have a allow the controller to modulate the output or operating parameters of treatment media source device with multi use, include liquid dispensers, medical devices, printing devices and many more with low cost and power consumption.  
Regarding Claim 2; Burt teaches, wherein the automated dispenser comprises a microelectromechanical system (MEMS), (figure 1 piezoelectric element 24 also see paragraphs 0021 and 0105).  
Regarding Claim 3;15 Burt teaches, wherein the automated dispenser comprises a piezoelectric device (figure 1 piezoelectric element 24 also see paragraphs 0021 and 0105).   
Regarding Claim 4; Burt teaches, wherein the automated dispenser comprises a bubble jet device (figure 1 the vibrating plate 22 which acts to pump the mist TM also see paragraphs 0105 and 0106).   
Regarding Claim 5; Burt teaches, wherein the automated dispenser comprises a pump (figures 22 and 32 controllable pump 92, also see paragraphs 0146 and 0152).  
Regarding Claim 6; Burt teaches, wherein the electronic control (figure 37 “the controller means 168) is configured to control the first time-coded plume and the second 25time-coded plume (figure 20M, also see paragraphs 0052 and 0144), in dependence on a predetermined temporal release profile [see paragraph 0041].  
Regarding Claim 7; Burt teaches, wherein the electronic control (figure 37 “the controller means 168) is responsive to a wireless remote-control signal (figure 20 also see paragraphs 0024, 0026 and 0046).  
Regarding Claim 9; Burt teaches, wherein the reservoir further comprises a container having a puncture area, and the automated dispenser comprises a protrusion configured 10to puncture the puncture area to access the liquid (figures 5, 8 and 16 also see paragraphs 0098, 0112 and 0126).  
Regarding Claim 10; Burt teaches a system for emitting a plurality of different vapor into an environment according to a controlled pattern (figures 19 and 21 also see paragraphs 0133 and 0145), comprising:
each comprising a different contained liquid (figure 9B also see paragraph 0117) comprising a first reservoir (40) and a second reservoir (50); 
 15an automated dispenser (figures 43 also see paragraphs 0024 and 0173), configured to separately selectively dispense the different contained liquids (figures 2A-C and 9 also see paragraphs 0086 and 0117) into the environment as a respective vapor in a respective time-coded plume (figures 20 and 41 also see paragraphs 0038 and 0144), comprising a dispensing of first liquid from; into the environment (figures 20 A - J “an air-treatment means which is used to provide a volatile material to the ambient environment of the device” also see paragraphs 0038 and 0142),  as a vapor in a first time-coded plume (figure 20M, also see paragraphs 0052 and 0144), and a dispensing of the second liquid from the environment each as a vapor in a second time-coded plume (figure 20M, also see paragraphs 0052 and 0144), wherein the automated dispenser (figure 43) has at least one state in which each respective no time-coded plume is not emitted (see paragraphs 0050 and 0052); and 
An automated control (figure 36 also see paragraphs 0144 and 0164), configured to independently modulate [see paragraphs 0165 and 0170] the respective time-coded plume for each 20different contained liquid (figures 2A-2C and 9 also see paragraphs 0107 and 0117, “the microperforations of each series being of different configurations or sizes, e.g., cross section or diameters than those of another series; treatment composition”). 
Burt fail to teach, A plurality of reservoirs comprising a first reservoir and a second reservoir 
 However, Hoey teaches, A plurality of reservoirs comprising a first reservoir (figure 2 the first reservoir 120 also see paragraphs 0086 - 0087), and a second reservoir (figure 2 the second reservoir 160 also see paragraphs 0086 and 0087);
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to use Hoey‘s reservoirs within Burt’s system in order to have a allow the controller to modulate the output or operating parameters of treatment media source device with multi use, include liquid dispensers, medical devices, printing devices and many more with low cost and power consumption.  
Regarding Claim 11; Burt teaches, wherein the automated dispenser comprises, a microelectromechanical system (MEMS) (figure 1 piezoelectric element 24 also see paragraphs 0021 and 0105), 
Regarding Claim 12; Burt teaches, wherein the automated dispenser comprises a piezoelectric device (figure 1 piezoelectric element 24 also see paragraphs 0021 and 0105),     
Regarding Claim 13; 30 Burt teaches, wherein the automated control is responsive to a wireless remote-control signal (figure 20 also see paragraphs 0024, 0026 and 0046).    
Regarding Claim 14; Burt teaches, wherein each of the plurality of reservoirs comprises a container having a puncture area, and the automated dispenser comprises a protrusion configured to puncture the puncture area to access the respective different liquid (figures 5, 8 and 16 also see paragraphs 0098, 0112 and 0126).    
Regarding Claim 15; Burt teaches a method (in title) for emitting a vapor into an environment, comprising:
 comprising a contained first liquid (figure 16 A reservoir 80, “containing a quantity of the treatment composition in a fluid form” also see paragraph 0126); comprising a contained second liquid (figures 10 a second body element 50, “containing a quantity of the treatment composition in a fluid form” also see paragraphs 0118 and 0126);  
 dispense the first liquid from into the environment (figures 20 A - J “an air-treatment means which is used to provide a volatile material to the ambient environment of the device” also see paragraphs 0038 and 0142), as a vapor in a first time-coded plume (figure 20M, also see paragraphs 0052 and 0144), from an automated dispenser (figure 36 also see paragraphs 0024 and 0099), wherein the automated dispenser (figure 36 also see paragraphs 0024 and 0099) has at least one state in 10which the first time-coded plume is not emitted (figure 36 and also see paragraphs 0052 and 0164); dispense the second liquid from into the environment as a vapor in a second time-coded plume from an automated dispenser (figure 20M, also see paragraphs 0052 and 0144), wherein the automated dispenser has at least one state in which the first time-coded plume is not emitted (figure 36 and also see paragraphs 0052 and 0164); and
Independently modulating [see paragraphs 0165 and 0170] the first time-coded plume and the second time-coded plume (figure 20M, also see paragraphs 0052 and 0144), with an electronic control (figure 36 also see paragraphs 0144 and 0164), wherein the electronic control (figure 37 “the controller means 168, which may include one or more electronic components” also see paragraphs 0127,0165), provides at least one state in which neither the first time-coded plume nor the second time-coded plume is emitted (figure 36 and also see paragraphs 0052 and 0164). 
Burt fail to teach, a first reservoir and a second reservoir 
 However, Hoey teaches, A plurality of reservoirs comprising a first reservoir (figure 2 the first reservoir 120 also see paragraphs 0086 - 0087), and a second reservoir (figure 2 the second reservoir 160 also see paragraphs 0086 and 0087);
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to use Hoey‘s reservoirs within Burt’s system in order to have a allow the controller to modulate the output or operating parameters of treatment media source device with multi use, include liquid dispensers, medical devices, printing devices and many more with low cost and power consumption.  
    Regarding Claim 16; Burt teaches, wherein the automated dispenser comprises a microelectromechanical system (MEMS) (figure 1 piezoelectric element 24 also see paragraphs 0021 and 0105).
Regarding Claim 17; Burt teaches, wherein the electronic control (168) is configured to control the first time-coded plume (figure 36 also see paragraphs 0144 and 0164) and the second time-coded plume (figure 20M, also see paragraphs 0052 and 0144). 
  in dependence on a predetermined temporal release profile [see paragraphs 0024 and 0014 “The controller means may be programmable”].      
Regarding Claim 18; 20 Burt teaches, further comprising receiving a control signal from a remote control, and modulating the time-coded plume in response to the control signal (figure 20 also see paragraphs 0024, 0026 and 0046).      
Regarding Claim 20; Further comprising receiving a control signal from a remote control, modulating the first time-coded plume in response to the control signal (figure 20 also see paragraphs 0024, 0026 and 0046), and modulating the second time-coded plume in response to the control signal (figure 29A also see paragraphs 0024 and 0125).
 
Allowable Subject Matter
Claims 8 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims as well as any objections.
The following is a statement of reasons for the indication of allowable subject matter: the prior art neither discloses nor suggests: 
Regarding Claim 8; 30 “CoPilot-213.4- 20 -wherein the automated dispenser is further configured to dispense the second liquid from the second reservoir into the environment as a vapor in a second time-coded plume” and “wherein the dispenser has at least one state in which the second time-coded plume is not emitted”.
The claim 19 is objected to for the same reason a claim 8.

 Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER J MACCHIAROLO whose telephone number is (571)272-2375.  The examiner can normally be reached on Monday-Friday 6am-2pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter j Macchiarolo can be reached on 571-272-2375.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOHAMMED KERAMET-AMIRCOLAI/
Examiner, Art Unit 2856

/PETER J MACCHIAROLO/Supervisory Patent Examiner, Art Unit 2856